KRUEGER, Judge.
The conviction is for burglary of a private residence at night. The punishment assessed is confinement in the state penitentiary for a period of 25 years.
Since perfecting his appeal, appellant has filed in this court his written motion, duly verified, requesting the privilege of withdrawing said appeal. The request is granted and the appeal is ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.